10/13/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0694


                                        DA 19-0694
                                                                              FfUfs''D
                                                                                    ,
RICHARD D. REINERT, JR.,
                                                                              OCT 1 3 2020
            Petitioner and Appellant,                                   CI(   , •
                                                                                         Court



      v.                                                           ORDER

STATE OF MONTANA,

            Respondent and Appellee.



       On September 8, 2020, we issued an opinion in the above-entitled action,
affirming the District Court's dismissal of Reinert's petition for postconviction relief
without an evidentiary hearing. Reinert v. State, 2020 MT 226N. Reinert has petitioned
for rehearing. The State objects.
       M. R. App. P. 20(1)(a) provides that a petition for rehearing will be considered
only when the Court "overlooked some fact material to the decision," when "it
overlooked some question presented by counsel that would have proven decisive to the
case," or when "its decision conflicts with a statute or controlling decision not addressed"
by the Court. Having fully considered Reinert's petition, we conclude that rehearing is
not warranted under the standards of M. R. App. P. 20(1)(a).
      Accordingly,
      IT IS HEREBY ORDERED that the petition for rehearing is DENIED.
      The Clerk of Court is directed to mail copies of this Order to all counsel of record.
      DATED this     /3     day of October, 2020.




                                                           Chief Justice